Exhibit 10.1

 

Execution Copy

 

CHANGE-IN-CONTROL AGREEMENT

 

This CHANGE-IN-CONTROL AGREEMENT (“Agreement”) is dated as of July 24, 2006, and
is entered into by and among Sherri Heronema (“Employee”), Centennial Bank
Holdings, Inc., a Delaware corporation (“CBHI” or, together with its
subsidiaries, the “Company”).

 

WHEREAS, Employee was hired as of the date hereof by the Company;

 

NOW, THEREFORE, as an inducement to render services and superior performance,
Employee and the Company agree as follows:

 

1.             Termination Without Cause or For Good Reason Following a
Change-in-Control.

 

(a)           If within two (2) years following a Change-in-Control the Company
terminates Employee’s employment other than for Cause or Employee terminates her
employment for Good Reason, then the Company shall:

 


(I)            PAY TO THE EMPLOYEE IN ONE LUMP SUM WITHIN FIVE (5) DAYS OF SUCH
TERMINATION, AN AMOUNT IN CASH EQUAL TO TWO (2) TIMES THE EMPLOYEE’S
COMPENSATION;


 


(II)           FOR 24 MONTHS FOLLOWING THE DATE OF SUCH TERMINATION, CONTINUE TO
PROVIDE MEDICAL AND DENTAL BENEFITS TO THE EMPLOYEE, HER SPOUSE AND HER ELIGIBLE
DEPENDANTS ON THE SAME BASIS AS SUCH BENEFITS ARE THEN CURRENTLY PROVIDED TO
SUCH EMPLOYEE (THE “MEDICAL BENEFITS”); PROVIDED THAT SUCH BENEFITS SHALL BE
SECONDARY TO ANY OTHER COVERAGE OBTAINED BY THE EMPLOYEE; PROVIDED, HOWEVER,
THAT IF THE COMPANY’S WELFARE PLANS DO NOT PERMIT SUCH COVERAGE, THE COMPANY
WILL PROVIDE EMPLOYEE THE MEDICAL BENEFITS WITH THE SAME TAX EFFECT; AND


 


(III)          PAY OR PROVIDE FOR ALL ACCRUED COMPENSATION AND OTHER BENEFITS.


 

(b)           Limits. The Company’s obligation to make any payments to Employee
as described in this Agreement (other than Accrued Compensation) is contingent
upon Employee’s execution of a Waiver and Release of Claims, a form of which is
attached to this Agreement as Annex A. On any termination in accordance with
this Agreement, the Company shall have no further obligation to make payments
under this Agreement other than as specifically provided for in this Section 1
and Employee shall not be eligible to receive any other severance benefits under
any severance or termination plan, program, policy or arrangement maintained by
the Company or its affiliates.

 

--------------------------------------------------------------------------------


 

2.             Excess Payments. Notwithstanding any provision of this Agreement
to the contrary, in the event any payments or non-cash benefits that Employee is
entitled to receive (whether pursuant to the terms of this Agreement or
otherwise (the “Payments”)) would be subject to the excise tax (the “Excise
Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the amounts payable to Employee under this Agreement shall be
reduced, but not below zero, to the maximum amount as will result in no portion
of the Payments being subject to such excise tax (the “Safe Harbor Cap”). For
purposes of reducing the Payments to the Safe Harbor Cap, only amounts payable
to Employee under this Agreement (and no other Payments) shall be reduced,
unless consented to by Employee.

 


3.             NON-SOLICITATION AND CONFIDENTIAL INFORMATION.


 


(A)           NON-SOLICITATION. BY EMPLOYEE’S ACCEPTANCE OF THE PAYMENTS UNDER
THIS AGREEMENT, EMPLOYEE SHALL NOT, FOR A PERIOD OF TWO (2) YEARS FOLLOWING
EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, IN ANY MANNER, DIRECTLY
OR INDIRECTLY (WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY):  (I) SOLICIT
ANY CLIENT TO TRANSACT BUSINESS WITH A COMPETITIVE ENTERPRISE IN A RESTRICTED
TERRITORY OR TO REDUCE OR REFRAIN FROM DOING ANY BUSINESS WITH THE COMPANY,
(II) TRANSACT BUSINESS WITH ANY CLIENT THAT WOULD CAUSE EMPLOYEE TO BE A
COMPETITIVE ENTERPRISE IN A RESTRICTED TERRITORY, (III) INTERFERE WITH OR DAMAGE
ANY RELATIONSHIP BETWEEN THE COMPANY AND A CLIENT OR (IV) SOLICIT ANYONE WHO IS
THEN AN EMPLOYEE OF THE COMPANY (OR WHO WAS AN EMPLOYEE OF THE COMPANY WITHIN
THE PRIOR 12 MONTHS) TO RESIGN FROM THE COMPANY OR TO APPLY FOR OR ACCEPT
EMPLOYMENT WITH ANY OTHER BUSINESS OR ENTERPRISE.


 


(B)           CONFIDENTIAL INFORMATION. EMPLOYEE HEREBY ACKNOWLEDGES THAT, AS AN
EMPLOYEE OF THE COMPANY, SHE WILL BE MAKING USE OF, ACQUIRING AND ADDING TO
CONFIDENTIAL INFORMATION OF A SPECIAL AND UNIQUE NATURE AND VALUE RELATING TO
THE COMPANY AND ITS STRATEGIC PLANS, OPERATIONS, FINANCIAL CONDITION AND
PERFORMANCE AND SUCH CONFIDENTIAL INFORMATION CONSTITUTES TRADE SECRETS OF THE
COMPANY. EMPLOYEE FURTHER RECOGNIZES AND ACKNOWLEDGES THAT ALL CONFIDENTIAL
INFORMATION IS THE EXCLUSIVE PROPERTY OF THE COMPANY, IS MATERIAL AND
CONFIDENTIAL, AND IS CRITICAL TO THE SUCCESSFUL CONDUCT OF THE BUSINESS OF THE
COMPANY. ACCORDINGLY, EMPLOYEE HEREBY COVENANTS AND AGREES THAT SHE WILL USE
CONFIDENTIAL INFORMATION FOR THE BENEFIT OF THE COMPANY ONLY AND SHALL NOT AT
ANY TIME, DIRECTLY OR INDIRECTLY, WHILE EMPLOYED WITH THE COMPANY AND
THEREAFTER, DIVULGE, REVEAL OR COMMUNICATE ANY CONFIDENTIAL INFORMATION TO ANY
PERSON, FIRM, CORPORATION OR ENTITY WHATSOEVER, OR USE ANY CONFIDENTIAL
INFORMATION FOR HER OWN BENEFIT OR FOR THE BENEFIT OF OTHERS. NOTWITHSTANDING
THE FOREGOING, EMPLOYEE SHALL BE AUTHORIZED TO DISCLOSE CONFIDENTIAL INFORMATION
(I) AS MAY BE REQUIRED BY LAW OR LEGAL PROCESS AFTER PROVIDING THE COMPANY WITH
PRIOR WRITTEN NOTICE AND AN OPPORTUNITY TO RESPOND TO SUCH DISCLOSURE (UNLESS
SUCH NOTICE IS PROHIBITED BY LAW), (II) IN ANY CRIMINAL PROCEEDING AGAINST HER
AFTER PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE AND AN OPPORTUNITY TO SEEK
PROTECTION FOR SUCH CONFIDENTIAL INFORMATION AND (III) WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


 


(C)           VALIDITY. THE TERMS AND PROVISIONS OF THIS SECTION 4 ARE INTENDED
TO BE SEPARATE AND DIVISIBLE PROVISIONS AND IF, FOR ANY REASON, ANY ONE OR MORE
OF THEM IS

 

2

--------------------------------------------------------------------------------


 

held to be invalid or unenforceable, neither the validity nor the enforceability
of any other provision of this Agreement shall thereby be affected. The parties
hereto acknowledge that the potential restrictions on Employee’s future
employment imposed by this Section 4 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 4 unreasonable
in duration or geographic scope or otherwise, Employee and Employer agree that
the restrictions and prohibitions contained herein shall be effective to the
fullest extent allowed under applicable law in such jurisdiction.


 


(D)           SPECIFIC ENFORCEMENT; CESSATION OF PAYMENTS. THE COMPANY IS
ENTITLED TO AN ACTION OR PROCEEDING, IN ADDITION TO ITS RIGHTS UNDER SECTION 9
AND WHETHER OR NOT AN ARBITRATION PROCEEDING HAS BEEN OR IS EVER INITIATED, TO
TEMPORARILY, PRELIMINARILY OR PERMANENTLY ENFORCE ANY PART OF SECTION 3(A) OR
(B). EMPLOYEE AGREES THAT (I) EMPLOYEE VIOLATING ANY PART OF SECTION 3(A) OR (B)
WOULD CAUSE DAMAGE TO THE COMPANY THAT CANNOT BE MEASURED OR REPAIRED, (II) THE
COMPANY THEREFORE IS ENTITLED TO AN INJUNCTION, RESTRAINING ORDER OR OTHER
EQUITABLE RELIEF RESTRAINING ANY ACTUAL OR THREATENED VIOLATION OF SUCH
SECTIONS, (III) NO BOND WILL NEED TO BE POSTED FOR THE COMPANY TO RECEIVE SUCH
AN INJUNCTION, ORDER OR OTHER RELIEF AND (IV) NO PROOF WILL BE REQUIRED THAT
MONETARY DAMAGES FOR VIOLATIONS OF SECTION 3(A) OR (B) WOULD BE DIFFICULT TO
CALCULATE AND THAT REMEDIES AT LAW WOULD BE INADEQUATE.


 


(E)           SURVIVAL. ANY TERMINATION OF EMPLOYEE’S EMPLOYMENT OR OF THIS
AGREEMENT (OR BREACH OF THIS AGREEMENT BY EMPLOYEE OR THE COMPANY) SHALL HAVE NO
EFFECT ON THE CONTINUING OPERATION OF THIS SECTION 3.


 

4.             Definitions.

 

(a)           Accrued Compensation. “Accrued Compensation” means, as of
Employee’s termination of employment, (i) unpaid salary, (ii) salary for any
accrued vacation not taken and (iii) unpaid expense reimbursements. Accrued
Compensation will be paid in one lump sum within five (5) days of such
termination.

 


(B)           BOARD. “BOARD” MEANS THE BOARD OF DIRECTORS OF CBHI.


 

(c)           Cause. Termination of employment for “Cause” means that, prior to
any termination of Employee’s employment, Employee shall have committed:

 


(I)            AN INTENTIONAL ACT OF FRAUD, EMBEZZLEMENT OR THEFT;


 


(II)           INTENTIONAL DAMAGE TO PROPERTY OF THE COMPANY;


 


(III)          INTENTIONAL DISCLOSURE OF CONFIDENTIAL INFORMATION OR TRADE
SECRETS OF THE COMPANY OR INFORMATION RELATING TO CUSTOMERS OF THE COMPANY OR
ITS PARENT, A SUBSIDIARY OR AFFILIATE;


 


(IV)          WILLFUL VIOLATION OF ANY LAW, RULE OR REGULATION (OTHER THAN
TRAFFIC VIOLATIONS OR SIMILAR OFFENSES) OR FINAL CEASE AND DESIST ORDER;

 

3

--------------------------------------------------------------------------------


 


(V)           AN ACT CONSTITUTING A FELONY OR A MISDEMEANOR INVOLVING MORAL
TURPITUDE FOR WHICH THE EMPLOYEE IS CONVICTED BY ANY FEDERAL, STATE OR LOCAL
AUTHORITY, OR TO WHICH THE EMPLOYEE ENTERS A PLEA OF GUILTY OR NOLO CONTENDERE;


 


(VI)          AN ACT OR OMISSION THAT CAUSES EMPLOYEE TO BE DISQUALIFIED OR
BARRED BY ANY GOVERNMENTAL OR SELF-REGULATORY AUTHORITY FROM SERVING IN THE
CAPACITY CONTEMPLATED BY THIS AGREEMENT OR LOSING ANY GOVERNMENTAL OR
SELF-REGULATORY LICENSE THAT IS REASONABLY NECESSARY FOR EMPLOYEE TO PERFORM HER
RESPONSIBILITIES TO THE COMPANY UNDER THIS AGREEMENT; OR


 


(VII)         INTENTIONAL BREACH OF CORPORATE FIDUCIARY DUTY INVOLVING PERSONAL
PROFIT.


 

For the purposes of this Agreement, no act, or failure to act, on the part of
Employee shall be deemed “intentional” unless done, or omitted to be done, by
Employee not in good faith and without reasonable belief that her action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause hereunder unless
and until there shall have been delivered to Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
members of the Board then in office at a meeting of the Board called and held
for such purpose (after reasonable notice to Employee and an opportunity for
Employee, together with her counsel to be heard before the Board), finding that,
in the good faith opinion of the Board, Employee had committed an act set forth
above in clauses (i) through (vii) and specifying the particulars thereof in
detail. Nothing herein shall limit the right of Employee or her beneficiaries to
contest the validity or propriety of any such determination.

 

(d)           Change-in-Control. “Change in Control” means:

 


(I)            STOCKHOLDER APPROVAL OF A PLAN OF DISSOLUTION OR LIQUIDATION OF
CBHI;


 


(II)           THE INDIVIDUALS WHO, AS OF THE DATE OF THIS AGREEMENT, CONSTITUTE
THE BOARD (“INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST
TWO-THIRDS OF THE MEMBERS OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE ELECTION,
OR NOMINATION FOR ELECTION BY CBHI’S STOCKHOLDERS, OF ANY NEW DIRECTOR WAS
APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT BOARD, SUCH NEW
DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS A MEMBER OF THE
INCUMBENT BOARD; PROVIDED, FURTHER, HOWEVER, THAT NO INDIVIDUAL SHALL BE
CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH INDIVIDUAL INITIALLY ASSUMED
OFFICE AS A RESULT OF EITHER AN ACTUAL OR THREATENED “ELECTION CONTEST” OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF AN
INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D) OR 14(D) OF THE
EXCHANGE ACT) (A “PERSON”) OTHER THAN THE BOARD (A “PROXY CONTEST”) INCLUDING BY
REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY ELECTION CONTEST OR
PROXY CONTEST;

 

4

--------------------------------------------------------------------------------


 


(III)          THE CONSUMMATION OF A PLAN OF REORGANIZATION, MERGER OR
CONSOLIDATION INVOLVING CBHI, EXCEPT FOR A REORGANIZATION, MERGER OR
CONSOLIDATION WHERE (A) THE STOCKHOLDERS OF CBHI IMMEDIATELY PRIOR TO SUCH
REORGANIZATION, MERGER OR CONSOLIDATION OWN DIRECTLY OR INDIRECTLY AT LEAST 70%
OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF CBHI
RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION (THE “SURVIVING
COMPANY”) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF VOTING
SECURITIES OF CBHI IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR
CONSOLIDATION, AND (B) THE INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD
IMMEDIATELY PRIOR TO THE EXECUTION OF THE AGREEMENT PROVIDING FOR SUCH
REORGANIZATION, MERGER OR CONSOLIDATION CONSTITUTE AT LEAST TWO-THIRDS OF THE
MEMBERS OF THE BOARD OF DIRECTORS OF THE SURVIVING COMPANY, OR OF A COMPANY
BENEFICIALLY OWNING, DIRECTLY OR INDIRECTLY, A MAJORITY OF THE VOTING SECURITIES
OF THE SURVIVING COMPANY;


 


(IV)          THE SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY TO
ANOTHER PERSON; OR


 


(V)           THE ACQUISITION BY ANOTHER PERSON OF BENEFICIAL OWNERSHIP (WITHIN
THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF STOCK
REPRESENTING MORE THAN FIFTY PERCENT (50%) OF THE VOTING POWER OF CBHI THEN
OUTSTANDING BY ANOTHER PERSON.


 

(e)           Client. “Client” means any client or prospective client of the
Company to whom Employee provided services, or for whom Employee transacted
business, or whose identity became known to Employee in connection with his
relationship with or employment by Employer.

 

(f)            Compensation. “Compensation” means Employee’s highest annual
compensation for any calendar year in the three calendar years ending with the
calendar year which includes the date of Employee’s termination of employment
with the Company, with Employee’s compensation for any such calendar year in
which Employee does not complete twelve (12) months of service being annualized
on the basis of a twelve (12) month year. For purposes of determining Employee’s
“Compensation”, Employee’s annual compensation for any calendar year or portion
thereof shall be limited to Employee’s base salary, automobile and other expense
allowances, and bonus attributable to such calendar year regardless of when
paid, before reductions for any amounts excludable from Employee’s gross income
for federal income tax purposes pursuant to Section 125 or Section 401(k) of the
Code or under any nonqualified deferred compensation plan. Notwithstanding
anything herein to the contrary, “Compensation” shall not include Employee’s
income from the grant or vesting of restricted stock, or from the grant,
vesting, or exercise of stock options.

 

(g)           Competitive Enterprise. “Competitive Enterprise” means any
business enterprise that either (A) engages in any activity closely associated
with commercial banking or the operation of an institution, the deposits of
which are insured by the Federal Deposit Insurance Corporation, in a Restricted
Territory, or (B) holds a

 

5

--------------------------------------------------------------------------------


 

25% or greater equity, voting or profit participation interest in any enterprise
that engages in such a competitive activity.

 

(h)           Disability. “Disability” shall occur if Employee is incapacitated
and absent from her duties hereunder on a full-time basis for four (4)
consecutive months or for at least one hundred eighty (180) days (which need not
be consecutive) during any twelve (12) month period.

 

(i)            Good Reason. “Good Reason” means:

 

(i)            without her express written consent, the assignment to Employee
of any duties inconsistent with her title, position, duties, responsibilities
and status with the Company as in effect immediately before the
Change-in-Control, or any other action by the Company that results in a
diminution of Employee’s title, duties, position or reporting relationships, or
any removal of Employee from, or any failures to re-elect Employee to, any of
such positions, except in connection with the termination of her employment for
Cause or as a result of her Disability or death, or termination by Employee
other than for Good Reason; provided, however, that insubstantial or inadvertent
actions not taken in bad faith which are remedied by the Company promptly after
receipt of notice thereof given by Employee shall not constitute Good Reason;

 

(ii)           any reduction in Employee’s base salary, or a significant
reduction in the aggregate employee benefits provided to Employee without her
prior written consent, unless such reduction applies equally to other similarly
situated employees of the Company, in each case, which is not remedied within
ten (10) calendar days after receipt by the Company of written notice from the
Employee of such change or reduction, as the case may be;

 

(iii)          a determination by Employee made in good faith that she has been
rendered substantially unable to carry out, or has been substantially hindered
in the performance of, any of the authorities, powers, functions,
responsibilities or duties attached to her position, which situation is not
remedied within thirty (30) calendar days after receipt by the Company of
written notice from Employee of such determination;

 

(iv)          the Company relocating its principal executive offices or
requiring Employee to relocate her principal location of work to a location
which is in excess of fifty (50) miles from the current location thereof, or
requiring Employee to travel away from her office in the course of discharging
her responsibilities or duties hereunder more than thirty (30) consecutive
calendar days or an aggregate of more than one hundred twenty (120) calendar
days in any consecutive three hundred sixty-five (365) calendar-day period,
without in either case her prior consent;

 

6

--------------------------------------------------------------------------------


 

(v)           failure by the Company to require any successor (whether direct or
indirect, by purchase, merger consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
or

 

(vi)          any material breach of this Agreement by the Company.

 

(j)            Other Benefits. “Other Benefits” means, as of Employee’s
termination of Employment, accrued amounts or benefits required to be paid or
provided to Employee under any other plan, program, policy or arrangement of the
Company. Other Benefits shall be paid or provided for in accordance with the
terms of such other plan, program, policy or arrangement except as otherwise
specifically provided in this Agreement.

 

(k)           Restricted Territory. “Restricted Territory” means the geographic
area of the State of Colorado extending from the continental divide to the
eastern State boundary.

 

(l)            Solicit. “Solicit” means any direct or indirect communication of
any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any action.

 

5.             Compliance with Section 409A of the Code. To the extent required
to comply with Section 409A of the Code (and the regulations thereunder), any
compensation to be paid or benefits to be provided in connection with Employee’s
termination of employment will be delayed until the earliest day on which such
payments could be made or benefits provided in compliance (at which point all
payments so-delayed shall be provided in one lump sum).

 

6.             Employment Status. This Agreement does not constitute a contract
of employment or impose on Employee any obligation to remain in the employ of
the Company, nor does it impose on the Company any obligation to retain Employee
in her present or any other position, nor does it change the status of
Employee’s employment as an employee at will. Nothing in this Agreement shall in
any way affect the right of the Company in its absolute discretion to change or
reduce Employee’s compensation at any time, or to change at any time one or more
benefit plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.

 

7.             Governing Law. This Agreement is made and entered into in the
State of Colorado, without regard to conflict of laws rules, and the laws of
Colorado shall govern its validity and interpretation in the performance by the
parties of their respective duties and obligations.

 

7

--------------------------------------------------------------------------------


 

8.             Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the matters herein and supercedes any prior
written agreements, and there are no representations, warranties or commitments,
other than those in writing executed by all of the parties.

 

9.             Arbitration. Except as otherwise expressly provided herein, any
dispute, controversy, or claim arising out of or relating to this Agreement or
breach thereof, or arising out of or relating in any way to the employment of
the Employee or the termination thereof, shall be submitted to arbitration in
accordance with the Voluntary Labor Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction. In reaching his or her
decision, the arbitrator shall have no authority to ignore, change, modify, add
to or delete from any provision of this Agreement, but instead is limited to
interpreting this Agreement. In the case of any arbitration or subsequent
judicial proceeding arising after Employee’s discharge or termination, Employee
shall be awarded her costs, including attorneys’ fees, provided Employee
substantially prevails on at least one claim.

 

10.           Notices. Any notice or communication required or permitted to be
given to the parties shall be delivered personally or sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or to such other address as the party
addressed may have substituted by notice pursuant to this Section.

 

(a)

 

If to the Company:

 

 

 

 

 

Centennial Bank Holdings, Inc.

 

 

1331 Seventeenth Street, Suite 300

 

 

Denver, Colorado 80202

 

 

Attn: General Counsel

 

 

 

(b)

 

If to Employee:

 

 

 

 

 

Sherri Heronema

 

11.           Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by Employee and her personal or legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. If Employee should die while any amounts would still be payable to her
hereunder if she had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
her devisee, legatee, or other designee, or, if there be no such designee, to
her estate. This Agreement shall inure to the benefit of and be enforceable by
the Company and any of its successors and assigns.

 

8

--------------------------------------------------------------------------------


 

12.           No Mitigation of Amounts Payable Hereunder. Employee shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by Employee
as the result of employment by another company after the date of termination, or
otherwise.

 

13.           Captions. The captions of this Agreement are inserted for
convenience and are not part of the Agreement.

 

14.           Severability. In case anyone or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any other respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement. This
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been a part of the Agreement and there shall be deemed
substituted therefore such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by the applicable law.

 

15.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one in the same Agreement.

 

 

EMPLOYEE:

 

 

/s/ Sherri Heronema

 

Sherri Heronema

 

 

 

 

 

 

 

CENTENNIAL BANK HOLDINGS, INC.:

 

 

 

 

By:

/s/ Daniel M. Quinn

 

Name:

Daniel M. Quinn

 

Title:

Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

Annex A

 

WAIVER AND RELEASE OF CLAIMS

 

In consideration of the payments and arrangements set forth in the change in
control agreement between you and Centennial Bank Holdings, Inc., a Delaware
corporation (the “Company”), dated July 24, 2006 (the “Agreement”) and
incorporated herein by reference, you agree knowingly and voluntarily as
follows:

 

1.     You knowingly and voluntarily waive and release forever whatever claims
you ever had, now have or hereafter may have against the Company and any
subsidiary or affiliate of the Company, and any of its present and former
employees, directors, officers and agents (collectively referred to as
“Releasees”), based upon any offer, agreement, matter, occurrence or event
existing or occurring prior to the execution of this waiver and release of
claims, including anything relating to your employment by the Company or to the
termination of such employment or to your status as a shareholder or creditor of
the Company.

 

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) (except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

 

2.     The payments received by you pursuant to the Agreement shall be in lieu
of any and all other amounts to which you might be, are now or may become
entitled from the Company and, without limiting the generality of the foregoing,
you hereby expressly waive any right or claim that you may have or assert to
payment for salary, bonuses, medical, dental or hospitalization benefits, life
insurance benefits or attorneys’ fees; provided, however, that notwithstanding
any other provision of this agreement, you do not waive any of your rights and
the Company shall comply with its obligations with respect to (i) the payments
and arrangements set forth in the Agreement and (ii) continuation coverage
requirements under Section 4980B of the Internal Revenue Code of 1986, as
amended (commonly referred to as “COBRA”).

 

3.     You agree that you will not knowingly orally or in writing criticize,
disparage or undermine the reputation of any Releasee.

 

You also hereby expressly agree not to discuss the business affairs of the
Company and any of its subsidiaries and affiliates with any member of the press
(or to otherwise make such information publicly available) at any time without
the express

 

10

--------------------------------------------------------------------------------


 

written consent of the Company. Your signature below will also constitute your
agreement that you will not disclose, directly or indirectly, to anyone other
than your spouse, counsel, accountants or financial advisors, the terms of this
release and waiver of claims or the Agreement, except as may be required by law
or in response to regulatory inquiry, judicial process or order.

 

Notwithstanding anything herein to the contrary, you hereby expressly agree that
the severance payment and arrangements set forth in the Agreement may be offset
by any amounts you owe to the Company or any of its subsidiaries or affiliates.

 

Your signature below will also constitute confirmation that you have (i) made
such waivers, releases, agreements and confirmation in consideration for the
severance payment and other arrangements set forth in the Agreement, (ii) been
given at least 21 days within which to consider this Agreement and its
consequences, and (iii) been advised prior to signing this release and waiver of
claims to consult, and have consulted, with an attorney of your choice. For a
period of seven days following the execution of this release of claims, you may
revoke this release, and forfeit any right you have to the severance payments
and other arrangements described under the Agreement.

 

This release and waiver of claims shall be governed by the laws of the State of
Colorado, without regard to principles of conflict of laws.

 

 

AGREED AND CONFIRMED:

 

 

 

 

 

 

 

 

 

 

Date:            , 200  

 

11

--------------------------------------------------------------------------------